The privilege to occupy the location known as the Peekskill creek crossing does not result from permission granted by public authority but by reason of relator’s ownership of its right of way. The right is, therefore, not a special franchise. (People ex rel. Long Island R. R. Co. v. Tax Comrs., 148 App. Div. 751; affd., on opinion below, 207 H. Y. 683.) Final orders in so tar as they affect the Peekskill creek crossing reversed on the law, and the Peekskill creek crossing assessments canceled. The court below properly disposed of the issues relating to the Croton river crossing, and the final orders directing cancellation of assessments relating to the Croton river crossing are affirmed, with costs. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur. Settle order on notice.